        Case: 5:19-cv-00036-SL Doc #: 16 Filed: 04/16/19 1 of 1. PageID #: 90



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


LORI BALDWIN,                                    )             CASE NO. 5:19-CV-00036
                                                 )
                                                 )
                        PLAINTIFF,               )             JUDGE SARA LIOI
                                                 )
v.                                               )
                                                 )             ORDER
SNAP-ON BUSINESS SOLUTIONS INC.,                 )
                                                 )
                                                 )
                       DEFENDANT.                )

       Before this Court is the joint motion to stay case deadlines while the parties engage in

informal settlement discussions. (Doc. No. 15.) For good cause shown, the parties’ joint motion

is GRANTED and the case deadlines are stayed pending either resolution of this matter, or a

breakdown in settlement discussions.

       The parties shall file a joint-status report with this Court forty-five (45) days from the

entry of this Order. Moreover, the Court will schedule a status conference sixty (60) days from

the entry of this Order.

       Further, in light of the stay, plaintiff’s pending motion for conditional certification is

DENIED without prejudice. Plaintiff may refile her motion should settlement discussions prove

unsuccessful and this case is returned to the active docket.

       IT IS SO ORDERED.



Dated: April 16, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
